MEMORANDUM **
Doreen Marico Kope Kope petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s order denying her motion to reopen removal proceedings. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Kope Kope’s motion to reopen as untimely because Kope Kope filed the motion more than three years after the BIA’s September 28, 2001, final order of removal. See 8 U.S.C. § 1229a(c)(7)(C)(i) (stating that a motion to reopen must be filed within ninety days of entry of a final administrative order of removal).
We lack jurisdiction to review Kope Kope’s contention that the BIA should have exercised its sua sponte authority to reopen proceedings. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.